

117 HR 5092 IH: To prohibit the Federal Government from requiring any citizen to be vaccinated, including Federal agencies from requiring its employees to take any vaccination, without the citizen being fully advised in writing of all known potential risks from the vaccine and consultation with a physician followed by the voluntary informed consent of the citizen, and for other purposes.
U.S. House of Representatives
2021-08-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5092IN THE HOUSE OF REPRESENTATIVESAugust 24, 2021Mr. Gohmert (for himself, Mr. Weber of Texas, Mr. Duncan, and Mrs. Miller of Illinois) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on the Judiciary, and Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit the Federal Government from requiring any citizen to be vaccinated, including Federal agencies from requiring its employees to take any vaccination, without the citizen being fully advised in writing of all known potential risks from the vaccine and consultation with a physician followed by the voluntary informed consent of the citizen, and for other purposes.1.Sense of CongressIt is the sense of Congress that:(1)The Constitution does not permit a vaccine mandate, including a mandate by the executive branch imposed on Federal employees as a condition to maintain the employment they need to feed their families.(2)It is unconscionable for any entity to use force or coercion to compel individuals to take a vaccine, and even more egregiously unconscionable for a vaccine to be administered under emergency use authorization (EUA) without adequate warnings of known potential risks.(3)Mandating vaccines, including experimental vaccines, does not fall within any of the executive authorities, according to article II, section 2 of the United States Constitution.(4)The Constitution reserves police power, for the protection of health, safety, and morals, to the States.(5)Even though a State has police power, strict scrutiny is still applied when laws infringe on fundamental liberties, and in such instance, government action is only constitutional when it both achieves a compelling goal and is narrowly tailored or the least restrictive alternative to achieve that goal.(6)Over the last year, the Federal agencies have not only encouraged telework, but have even mandated it, regardless of whether an individual employee assessed the office environment to present an unreasonable known risk to his or her health, and regardless of whether the conditions at home were suitable for productivity or work. In certain cases, States have done the same with their government workforces. Arbitrarily requiring an individual to get vaccinated or lose his or her employment cannot possibly be the least restrictive alternative to a public health goal at the Federal or State level. Individuals who object to taking a vaccine or an experimental vaccine, for any reason, do not impose an inordinate known risk to the workplace, when every individual has the liberty to make health decisions for themselves, including vaccination, masking, social dis­tanc­ing, or other possibly preventive measures.(7)In our constitutional republic, the Federal Government must exercise power only in keeping with the strict limits as enumerated in the Constitution.(8)The Government is never in a better position to assess the wisdom and necessity of a particular medical intervention than the individual and his or her own physician; failing to acknowledge this most self-evident of truths is anathema to the principle of self-governance on which our Nation was founded.(9)This individual right has been steadfastly upheld by human rights advocates not only in our own Nation, but also around the world.(10)Even the United Nations Committee on Economic, Social and Cultural Rights (CESCR) states in no uncertain terms that health freedoms include the right to control one’s health and body and … the right to be free from interference, such as the right to be free from torture, non-consensual medical treatment and experimentation..(11)Article 21 Health-Informed Consent prepared by the International Disability Caucus affirms this ancient truth based in the natural law as follows: Thus, health is not a public good to be pursued independent of the will of each individual, but requires respect for the will of the individual person with respect to his or her own well-being..(12)Should the Biden administration, any agency of the Federal Government, or any State or locality of this union pursue the path of forced vaccination, they are choosing to intentionally disregard the U.S. Constitution, natural law, human rights norms, and the will of the individual in making a decision that most directly affects his or her own health and bodily integrity.(13)This discussion, necessitated by the dangerous actions and rhetoric of the left in America, further compromises the long-enshrined legal requirement of informed consent.(14)There is currently no Federal law requiring informed consent because the decisions that would implicate it have correctly been understood as matters to be determined at the State and local level.(15)Left-wing extremists in the United States have threatened individuals in such a way that it is now necessary to pursue a Federal informed consent law to protect our citizens.(16)Informed consent must be voluntary.2.The Federal Government is prohibited from requiring any citizens to be vaccinated(a)In generalThe Federal Government, including Federal agencies, are prohibited from requiring any citizen or employee to be vaccinated, without the citizen being fully advised in writing of all known potential risks from the vaccine and consultation with a physician followed by the voluntary informed consent of the citizen.3.Informed consent required for the administration of every dosing of a vaccine in the United States(a)In generalInformed consent shall be required from every individual who receives any dose of any vaccine administered in the United States. This requirement applies to FDA-approved vaccines and also vaccines authorized for emergency use.(b)Definitions(1)Informed consent is defined as the voluntary, explicit written agreement to proceed with vaccination, made by the individual receiving vaccination and with complete knowledge of all relevant facts, including known risks involved or any available alternatives. All known potential risks involved in accepting or rejecting such vaccination must be disclosed. Informed consent is based on the moral and legal premise of individual autonomy: The individual has the right to make decisions about the individual’s own health and medical conditions and treatment.(c)Exceptions(1)In the case of those who are under 18:(A)State law should apply regarding the necessity of informed consent in the case of FDA-approved vaccines.(B)There is no exception to the requirement provided in subsection (a) for vaccines authorized for emergency use. Each individual must be able to give informed consent according the laws of the applicable State.(d)Any offense of this section shall be fined under title 18, United States Code.